In an action to recover on a promissory note, the plaintiff appeals from so much of a judgment of the Supreme Court, Westchester County (Cowhey, J.), dated March 22, 2001, as, after a nonjury trial and upon a decision of the same court, dated February 16, 2000, is in favor of the defendant and against him dismissing his cause of action.
Ordered that on the Court’s own motion, the notice of appeal from the decision is deemed a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The Supreme Court correctly dismissed the plaintiff’s cause of action. The court properly found that the evidence presented by the plaintiff was insufficient to meet his burden of proof (cf. McCann v Cronin, 276 AD2d 472; Silber v Muschel, 190 AD2d 727; see generally, People v McCovey, 281 AD2d 644; Matter of Castellano v England, 275 AD2d 412; Norwest Mtge. v Diaz, 273 AD2d 211). Florio, J.P., Krausman, Friedmann and Adams, JJ., concur.